Citation Nr: 9905607	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  93-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of multiple joints.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served honorably on active duty from March 1962 
to September 1984.  His decorations include the Combat Action 
Ribbon, the Vietnamese Gallantry Cross, and the Navy 
Expeditionary Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1992 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for hypertension, rheumatoid arthritis, and an eye condition.  
Pursuant to a July 1997 Board decision, service connection 
was denied for hypertension and an eye condition.  

The instant claim has been remanded on two previous occasions 
by the Board, in July 1995 and July 1997, for further 
evidentiary development.  Pursuant to the July 1997 remand, 
the RO undertook a search for additional treatment records 
and a new VA examination was conducted in order to obtain an 
opinion as to the etiology of the veteran's degenerative 
arthritis in multiple joints.  Having reviewed the claims 
folder, the Board is satisfied that the required evidentiary 
development has been completed to the extent possible.  
Accordingly, adjudication has proceeded in this appeal.  

Pursuant to a February 1998 rating action, the RO granted the 
veteran's claim in part by awarding a grant of service 
connection for traumatic arthritis in the right knee and 
traumatic arthritis in the left knee.  By that same rating 
action, the denial of service connection for degenerative 
arthritis of multiple joints (claimed as rheumatoid 
arthritis) was continued.  The veteran has indicated that he 
continues to disagree with the RO's decision as the arthritis 
in his lower back and left shoulder are still unresolved.  




FINDING OF FACT

The available medical evidence does not suggest an 
etiological relationship between the veteran's period of 
active service and the currently manifested arthritis in his 
shoulders, ankles, right hand, and lumbar spine.  


CONCLUSION OF LAW

The claim for service connection for degenerative arthritis 
of multiple joints is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

For certain diseases/disabilities, including arthritis, 
service connection is warranted if the disease or disability 
is manifested to a compensable degree within one year 
following the veteran's discharge from active duty, based on 
the provisions pertaining to service connection on a 
presumptive basis, as found in 38 C.F.R. §§ 3.307, 3.309 
(1998).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  


Medical Evidence

A December 1968 sick call report shows that the veteran 
complained that his right arm hurt on motion, and he reported 
pain and tightness in the area of the triceps.  On 
examination, there was a marked decrease in the range of 
motion of the upper arm due to soreness.  There was no joint 
tenderness and no history of trauma.  An impression of muscle 
strain, right triceps was given.  

The report of a May 1971 re-enlistment examination shows that 
the veteran's upper extremities, lower extremities, and his 
spine were clinically evaluated as normal.  No findings of 
arthritis or other joint abnormalities were noted.   

The report of a January 1977 re-enlistment examination shows 
that the upper extremities, lower extremities, and spine were 
clinically evaluated as normal.  On the January 1977 report 
of medical history, the veteran noted that he had never had 
and did not now have swollen or painful joints.  

An April 1980 health record shows that the veteran was seen 
for follow up of a trauma to his right hand.  It was noted 
that no fracture was noted on x-ray, and an assessment of 
contusion was made.  An August 1981 service medical record 
shows that the veteran was treated for strain in the 
metatarsal joints after complaining of pain in the dorsum of 
the left foot.

The report of a January 1983 re-enlistment examination shows 
that the veteran's upper extremities, lower extremities, and 
spine were clinically evaluated as normal, and on the report 
of medical history he stated that he did not now have and he 
had never had swollen or painful joints.  

The report of the veteran's September 1984 separation 
examination shows that the upper extremities, lower 
extremities, feet, and spine were clinically evaluated as 
normal.  On the September 1984 report of medical history, the 
veteran noted that he either in the past had or now had 
swollen and painful joints.  

A January 1987 private medical record shows that the veteran 
complained of pain in his left shoulder.  It was noted that 
he had a long-standing problem with pain in his left 
shoulder, which seemed to be aggravated by adduction and 
internal rotation.  On examination, there was some pain with 
internally rotating and abducting the left shoulder, but 
there was no tenderness over the bursa or any well localized 
pinpoint tenderness.  Examination of the right upper 
extremity was normal and on examination of the left upper 
extremity, the wrist and elbow were normal.  
An assessment of bursitis, left shoulder, was given, and he 
was treated with a shoulder injection.  

A September 1987 medical record shows that the veteran 
complained of neck pain and stiffness.  It was also noted 
that he had "acute MBP" since the day before after swimming 
hard, and he indicated that the supine position was the only 
one that felt good.  Additional reports show that the veteran 
was followed for complaints of low back pain and for left leg 
and heel pain.  

A February 1992 VA medical certificate shows that the veteran 
complained of pain in the right forearm, left shoulder, and 
knee.  There was no known recent injury.  He described 
increased pain with grasping and pain in the left shoulder 
and upper arm with motion, which he described as being 
present since the time of service.  A notation of post-
cortisone injection times 2 was given.  On objective 
examination, there was point tenderness in the right forearm 
at the proximal bursa.  There was increased pain with 
grasping and localized tenderness of the left anterior 
capsule of the left shoulder with increased pain on 
abduction.  The report shows a diagnosis of right radial 
bursitis and degenerative joint disease versus bursitis 
versus capsulitis of the left shoulder.  

In June 1992, the veteran was afforded a VA examination for 
compensation and pension purposes.  The examination report 
shows that on examination of the musculoskeletal system, the 
range of motion in the right shoulder was normal, and no 
evidence of abnormalities was found on inspection of the left 
elbow.  Flattening of the lumbar curvature was noted, and 
lateral flexion was limited.  A diagnosis degenerative 
arthritis, multiple joints, was given.  

The report of a June 1992 lumbar spine series shows an 
impression of anterior spurring at L-3 through L-5, and 
slight disc space narrowing at L3-4 and L4-5.  An x-ray of 
the left elbow was normal.  The right shoulder x-ray revealed 
findings of degenerative changes of the acromioclavicular 
(AC) joint.  

In December 1992, the veteran was afforded a hearing before a 
hearing officer at the North Little Rock RO.  He testified 
that he was first treated for arthritis aboard a ship in 
1968.  He indicated that he received anti-inflammatory 
medications as treatment at that time.  According to the 
veteran, during his subsequent years of service he was 
treated for flare-ups anywhere from 2 to 3 times a year 
depending on the sea conditions and things that seemed to 
affect it, as being in a wet, cold condition would aggravate 
the symptoms.  He indicated that the problems were in his 
shoulder and his knees.  The veteran also asserted that his 
arthritis was evaluated shortly following his discharge, for 
both insurance and treatment purposes.   

In a VA form 21-4138, dated March 1993, the veteran indicated 
that arthritis was in his active duty medical records as far 
back as 1978/1980, as due to shipboard exercise programs he 
had a doctors chit not to run but swim as his knees would 
cause him severe pain.  

An undated VA outpatient progress note shows that the veteran 
complained that the weather was giving his arthritis a kick, 
and the arthritis was not relieved by Tylenol or Salsalate.  
It was noted that Naprosyn would be tried as treatment for 
the arthritis.  

VA outpatient treatment records, dated in 1994 and 1995, show 
that the veteran was followed for arthritis.  An April 1995 
medical record shows that the complained that the arthritis 
pain was still bad, especially in the knee, left shoulder, 
and back.  An August 1995 medical record shows that he 
complained that his shoulder and knee were aching, and he 
indicated that Salsalate was not working as well as Feldene.  

In February 1996, the veteran was afforded a VA joints 
examination.  The report indicates that the veteran had 
alleged degenerative arthritis of both shoulders, both 
elbows, the low back, both ankles, and the right knee.  He 
dated his symptoms to 1976-78 when he had the onset of 
chronic dull, aching to sharp joint pain and stiffness.  He 
stated that multiple x-rays taken in 1978 had resulted in him 
being diagnosed with degenerative joint disease.  He 
described a gradual worsening of the condition.  The 
veteran's subjective complaints included sharp pain and 
stiffness in all of the involved joints, which was more 
severe in the morning depending on the weather.  He also 
reported that pain increased with activity and that his back 
becomes hot and swollen.  

On examination, the shoulders, elbows, and back were tender 
on palpation.  The ankles were swollen and tender, and there 
was no redness or heat.  A diagnosis of degenerative joint 
disease of the shoulders, ankles, right knee, and lumbar 
spine was given.  

The report of a February 1996 muscles examination shows that 
the veteran had no muscle pain or tendon damage.  It was 
noted that he had damage to his bones from arthritis.  

The veteran underwent a series of x-rays at the time of his 
February 1996 VA examinations.  The report of the lumbar 
spine x-ray shows an impression of osteoarthritic lumbar 
spine.  On x-ray of the right ankle, there was no evidence of 
old or recent fracture.  On x-ray of the left ankle, there 
was no evidence of fracture or arthritic change.  On x-ray of 
the left and right elbows, no arthritis was present and 
impressions of normal left and right elbow were given.  X-
rays of the right and left shoulders revealed degenerative 
joint disease in the AC joints.  

In June 1996, a total 100 percent disability evaluation was 
granted for the veteran's service-connected PTSD.  

In October 1997, the veteran underwent a VA examination in 
conjunction with the development specified in the Board's 
July 1997 Remand.  The veteran reported that he had injured 
his right wrist in 1988 or 1989 while moving cylinders.  He 
indicated that screw replacement causes pain on the dorsum of 
the right wrist, which sometimes swells.  He also indicated 
that in 1990, he had the onset of pain in the lower back, and 
he stated that he now requires the use of a brace which has 
been prescribed by his physician.  He denied any other joint 
difficulty and he described his daily pain level at a five or 
six out of 10.  On examination, no joint revealed any 
increased heat or swelling and there was no increased in 
deviation of the fingers or deformity of the thumb and hand.  

The report indicates that multiple films of the lumbar spine 
had revealed an increased lumbar lordotic curve with spur 
formation at the bodies of three and four.  The hip joints 
and sacrioiliac joints did not show any type of arthritic 
involvement.  The facets between three, four, and five showed 
over-riding and degenerative changes.  Multiple views of the 
right wrist showed no pathological process.  Multiple views 
of the right hand showed degenerative joint disease in the 
distal interphalangeal articulation of the right fifth 
finger, or little finger, and the ring finger.  Subchondral 
cystic changes were noted in the distal end of the proximal 
phalanges.  

The report shows the following impression:  1.  degenerative 
joint disease, interphalangeal, right hand distal 
interphalangeal joint, ring, little; 2. degenerative joint 
disease, facets, lumbar vertebrae; 3. degenerative arthritis, 
lumbar spine with spur formation.  

The examiner commented that the veteran had arthritis of a 
degenerative nature in the areas described; in his opinion, 
this represented an attritional response to microtrauma over 
a period of years and did not represent the hallmarks of any 
generalized arthritic process such as an inflammatory 
arthritic process.  He noted that the joints that were 
examined were the ones the veteran complained of.  The 
examiner further commented that the current changes and 
arthritis in the knees could be related to the knee 
complaints during service and he noted that there were 
consistencies that the veteran required medical attention 
(for the knees) after leaving the service and at regular 
intervals.  The examiner did not believe that the 
degenerative changes shown in the knees were due to any 
systemic disorder; he gave the example that the arthritis in 
the hand was not related to inception of symptoms in the 
knees while in service.  

In a VA Form 9, which was submitted in August 1998, the 
veteran indicated that the arthritis in his lower back and 
left shoulder was still unresolved, and on occasion the right 
shoulder is inflamed and the back and left shoulder keep him 
awake at night.  


Analysis

As noted above, the veteran must submit evidence of a well 
grounded claim.  In order for a claim to be well grounded, 
there must be (1) competent evidence of a current disability 
as provided by a medical diagnosis, (2) evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus, or link, between 
the in-service disease or injury and the current disability 
as provided by competent medical evidence.  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that an 
appellant had a chronic condition either in service or during 
an applicable presumption period and that the appellant still 
has such condition. Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation. Id.  If the chronicity provision does not apply, 
a claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology." Id.

Having reviewed the evidence of record, the Board has 
concluded that the claim for service connection for arthritis 
of multiple joints is not well grounded.  As noted above, 
service connection has already been granted for traumatic 
arthritis in the right and left knees.  While recent VA 
examinations indicate the current manifestation of 
degenerative arthritis in the shoulders, ankles, lumbar 
spine, and the fingers of the right hand, the available 
evidence does not suggest an etiological relationship between 
the arthritis in these specific joints and the veteran's 
period of active service.  The reports of examinations 
conducted during the veteran's period of active duty show the 
veteran's upper extremities, lower extremities, feet, and 
spine were clinically evaluated as normal on periodic medical 
examination, to include at the time of separation.  

There is no evidence of in-service treatment for degenerative 
arthritis in the shoulders, lumbar spine, ankles, or right 
hand; nor is such treatment or diagnosis shown within the 
applicable one-year presumptive period.  Service medical 
records do show treatment for muscle strain in the right 
triceps (1968), a contusion on the right hand (1980), and 
strain in the metatarsal joints (1981); however, these 
problems were apparently acute and transitory as no residuals 
were found at the time of his periodic medical examinations 
or at the time of separation.  Furthermore, while the veteran 
reported a history of swollen joints at the time of 
discharge, there is no objective evidence from his period of 
service, to include x-rays, which confirms the manifestation 
of arthritis in the claimed joints during that time.  

Post-service medical records document treatment for bursitis 
in the left shoulder in 1987, or approximately two years 
following the veteran's discharge from active service, at 
which time it was noted that his left shoulder pain was 
"long-standing."  However, there is no documentation of 
treatment or complaints of left shoulder pain during the 
veteran's period of active service.  The report of an October 
1997 VA examination shows that the veteran reported a history 
of injury to his right wrist in 1988 or 1989, while moving 
cylinders, and he dated the onset of pain in his lower back 
to 1990; thus, he has dated the onset of problems in the 
right hand and back to several years following his discharge 
from active service.  

The available evidence also indicates diagnoses of right 
radial bursitis and degenerative joints disease of the left 
shoulder (February 1992); degenerative arthritis, multiple 
joints (June 1992); degenerative arthritis of the shoulders, 
ankles, right knee and lumbar spine (February 1996); and 
degenerative joint disease of the right hand distal 
interphalangeal joint (ring, little) and degenerative joint 
disease of the lumbar vertebrae and lumbar spine (October 
1997).  At the time of the 1997 VA examination, the examiner 
characterized the arthritis in the veteran's joints as an 
attritional response to microtrauma over a period of years, 
and in his view, this arthritis was not representative of a 
generalized arthritic process.  While the examiner suggested 
that the arthritis in the veteran's knees could be related to 
service, based on the service medical records and 
consistencies in his complaints following service, no such 
opinion was given with regard to degenerative arthritis in 
the veteran's other joints and the examiner ruled out the 
possibility of a systemic arthritic process.   

Furthermore, in light of the absence of evidence showing 
manifestation of arthritis in the shoulders, back, ankles, 
and right hand either during service or within the 
presumptive period, continuity of symptomatology has not been 
demonstrated and the veteran's claim is not well grounded 
according to the Court's holding in Savage.  Furthermore, the 
veteran has not presented any other competent medical 
evidence of a link, or nexus, between the currently 
manifested arthritis in his multiple joints and his period of 
active military service.  

The veteran has dated the onset of his arthritis to 1976-
1978, or during his period of active service, at which time 
he alleges the onset of chronic dull, aching to sharp joint 
pain and stiffness.  He has also asserted that multiple x-
rays taken in 1978 had resulted in him begin diagnosed with 
degenerative joint disease.  Furthermore, the veteran has 
asserted treatment at a frequency of two to three times a 
year during his active duty, depending on climate conditions.  
The service records do not corroborate these contentions, as 
neither diagnosis of degenerative joint disease or treatment 
for arthritis is shown during his active service.  While the 
veteran asserts that the multiple joint arthritis is related 
to his service and specifically, to cold, wet conditions 
during his tenure aboard ships, as a layman the appellant is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board notes the contention of the veteran's accredited 
representative, to the effect that a medical opinion should 
be obtained as to whether the currently manifested arthritis 
is related to the veteran's period of active service.  The 
Board notes that an opinion regarding the etiology of the 
veteran's arthritis was rendered at the time of the October 
1997 VA examination; furthermore, a thorough search for 
medical records has failed to uncover either a medical 
opinion or other documentation which suggests an etiological 
link, or nexus, between the currently manifested arthritis 
and the veteran's period of service.  In addition, VA has 
already provided extensive assistance to the veteran in the 
development of his claim although no such evidentiary 
development is required where the claim is not well grounded.  

It should also be noted that although the Board has 
considered and denied this appeal on a ground different from 
that of the RO, the appellant has not been prejudiced by the 
decision as he has been provided with ample opportunity to 
submit evidence and argument in support of his claim and 
significant evidentiary development has been conducted on his 
behalf.  The Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis." Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  

For the reasons stated above, the Board finds that the 
available medical evidence does not indicate an etiological 
link, or nexus, between the claimed disability and the 
veteran's period of active service.  As the requirements for 
a well grounded claim for service connection for degenerative 
arthritis of multiple joints have not been met, the claim 
must be denied.  


ORDER

As a well grounded claim has not been presented, service 
connection is denied for degenerative arthritis of multiple 
joints.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

